                    Case 1:20-cr-00549-ER Document 51 Filed 08/26/21 Page 1 of 2




                    TELEPHONE: 1-212-558-4000
                                                                              125 Broad Street
                     FACSIMILE: 1-212-558-3588
                       WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                          ______________________


                                                                           LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                            BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                  BEIJING • HONG KONG • TOKYO

                                                                                      MELBOURNE • SYDNEY
See laat page.


                                                                                                             August 26, 2021

          Via ECF
          The Honorable Edgardo Ramos,
             United States District Judge,
                United States District Court for the Southern District of New York,
                    Thurgood Marshall United States Courthouse,
                        40 Foley Square,
                            New York, New York 10007-1312.

                          Re:       United States v. Jermaine Harmon,
                                    1:20-cr-00549-ER

          Dear Judge Ramos:

                       We are counsel for the defendant Jermaine Harmon. We write on behalf of Mr.
          Harmon to respectfully request (i) an adjournment of Mr. Harmon’s surrender date; and (ii) an
          amendment to correct an error in the judgment entered on August 19, 2021.

                        First, approximately two weeks ago, Mr. Harmon’s mother was hospitalized and
          she subsequently underwent an amputation of approximately one half of one of her feet. She is
          now at home recovering, but she is currently immobile. As she described in her letter in support
          of Mr. Harmon’s sentencing submission (Ex. G thereto – Attachment #7 to ECF No. 40), Ms.
          Harmon resides with her son and depends on him for daily care. In light of his mother’s recent
          medical issues, we respectfully request that Mr. Harmon’s surrender date be adjourned by one
          month so that he may be allowed to assist with her recovery until a home-care service can be
          arranged. This will include, among other things, Mr. Harmon shopping on behalf of the household,
          preparing his mother’s meals, picking up his mother’s medication, helping his mother attend
          follow-up medical appointments, and helping his mother bathe and use the bathroom.

                         This is Mr. Harmon’s first request for an adjournment of his surrender date. We
          have conferred with Pre-Trial Services, which has no objection to this request, and with the
          Government, which defers to Pre-Trial Services in this matter. All conditions of Mr. Harmon’s
          pre-surrender release would remain in effect.

                        Second, on February 16, 2021, Mr. Harmon was sentenced to a term of six months’
          imprisonment followed by a term of two years’ supervised release, and his surrender date has been
          set for September 3, 2021. On August 19, 2021, a judgment in Mr. Harmon’s case was entered,
                    Case 1:20-cr-00549-ER Document 51 Filed 08/26/21 Page 2 of 2




       which listed his sentence as a term of six months’ imprisonment followed by a term of three years’
       supervised release. We respectfully request that the judgment entered on August 19, 2021, be
       amended to reflect the term of two years’ supervised release, in accordance with the initial sentence
       imposed on February 16, 2021. We have conferred with the Government, which does not object
       to this request.



                .
                                                                Respectfully submitted,



                                                                /s/ Nicole Friedlander
                                                                Nicole Friedlander
                                                                Ann-Elizabeth Ostrager
                                                                SULLIVAN & CROMWELL LLP
                                                                125 Broad Street
                                                                New York, New York 10004
                                                                (212) 558-4000

                                                                Attorneys for Defendant
                                                                Jermaine Harmon


       cc:      Maurene Comey,
                Assistant United States Attorney




Defendant's requests are granted. Defendant's surrender
date is hereby adjourned to October 4, 2021, and an
amended judgment shall be entered reflecting a term of two
years' supervised release. The Clerk of Court is respectfully
directed to terminate the motion. Doc. 50.

So ordered.




              8/26/2021
